CATES, Judge.
This appeal from denial of coram nobis raises only a question of fact.
The fact at issue is whether or not Champion voluntarily pleaded guilty to a grand larceny indictment for which he got a sentence of one year and a day.
He testified but brought out nothing to show that he could have probably maintained a not guilty plea. Champion’s fear seems to have been that he could get up to ten years in prison. His former attorney *661was called by the State and testified that he did not coerce Champion into pleading guilty.
Under Code 1940, T. 13, § 66 (third sentence), we close this opinion. Since the burden of persuasion was on •appellant, the judgment of the trial court is due to be
Affirmed.